Case: 14-12535     Date Filed: 10/31/2014   Page: 1 of 3


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-12535
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:14-cv-01030-VMC-TGW



ERIC DUDLEY,

                                                                 Plaintiff-Appellant,

                                       versus

JP MORGAN CHASE BANK, N.A.,

                                                                Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (October 31, 2014)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Eric Dudley, proceeding pro se, appeals the district court’s sua sponte

dismissal of his complaint for lack of jurisdiction and denial of his motion for
                Case: 14-12535      Date Filed: 10/31/2014      Page: 2 of 3


reconsideration. Because the district court correctly determined that it lacks

jurisdiction over Dudley’s action, we affirm.

       The district court dismissed Dudley’s federal case because he sought federal

court review of a state court’s decision against him in a state foreclosure action.

On appeal, Dudley does not dispute that “the purpose of this [action] is to request

the Supreme Court of Florida to correct the error of the lower courts,” that is, the

Florida state courts which exercised jurisdiction over his foreclosure.

       However, as the district court’s order correctly concludes, “federal district

courts have no authority to review final judgments of a state court.” Lozman v.

City of Riviera Beach, Fla., 713 F.3d 1066, 1072 (11th Cir. 2013) (quotation mark

omitted); see also Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (per

curiam) (“The Rooker-Feldman doctrine makes clear that federal district courts

cannot review state court final judgments because that task is reserved for state

appellate courts or, as a last resort, the United States Supreme Court.”). Dudley’s

action in the federal district court falls squarely within the narrow scope of cases

which cannot be entertained in federal district courts under the Rooker-Feldman

doctrine. 1 His case is one “brought by [a] state-court loser[] complaining of

injuries caused by state-court judgments rendered before the district court


       1
         The Rooker-Feldman doctrine stems from the United States Supreme Court’s decisions
in Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923), and District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).
                                              2
              Case: 14-12535     Date Filed: 10/31/2014    Page: 3 of 3


proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,

125 S. Ct. 1517, 1521–22 (2005). The district court therefore correctly concluded

that it cannot exercise jurisdiction over Dudley’s action. As a result, we find no

error in the district court’s sua sponte dismissal of Dudley’s complaint or its denial

of his motion for reconsideration.

      AFFIRMED.




                                          3